Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
Applicant's argument, filed on July 15, 2021 has been entered and carefully considered. Claims 16, 20, 25, 27 and 29 are amended and claim 31 new claim added. Claims 16-18, 20, 22-29 and 31 are pending. 

Response to Arguments
Applicant's arguments filed on 07/15/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fadi Dornaika et al. (Image Registration for Foveated Omnidirectional Sensing; Forutanpour et al. (US. Pub. No. 2017/0287200 A1) and Choi et al. (US. Pub. No. 2016/0077782 A1)   ).
Regarding claim 16, Fadi teaches an image processing apparatus, comprising: circuitry configured to obtain an equirectangular projection image in an equirectangular projection, a planar image in a prospective projection([pg. 607-608(last para)]-where an image provided by the parabolic catadioptric sensor corresponds to said first image and an image provided by the CCD camera with a 25mm focal length corresponds to said second image)), and predetermined location information indicating locations of a plurality of points in the equirectangular projection image that are respectively associated with a plurality of points in the second image([see p.9]-2D projective Mapping; section 4.2]- Featureless Registration" where the homography H associates each pixel of the foveal image, i.e. the second image, with a pixel of the panoramic image, i.e. the first image); generate  a second spherical  image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information; the second spherical image having the plurality of points in the planar image at the locations, indicated by the predetermined location information; superimpose the second spherical image to generate a third spherical image([see pg. 4; para "Stage 3: Fusion ; section "4.2 Featureless Registration; and pp. 11-13, figs. 4(c), 5(b), 6(c) and 7 ]- Foveal pixels are fused with the warped panoramic image. This requires (i) an accurate fovea-to-panorama coordinate transform (registration) and a pixel combination rule (fusion)).

In an analogous art, SATOH teaches generate a second spherical image based on the planar image by mapping the planar image onto a surface of a partial sphere defined by the predetermined location information, the second spherical image having the plurality of points in the planar image at the locations, indicated by the predetermined location information([see in Fig. 6A-6B]-in Fig. 6A and FIG. 6B are diagrams illustrating the data structure of image data in an omnidirectional image format according to the present embodiment.  As illustrated in FIG. 6A and FIG. 6B, the image data in an omnidirectional image format is expressed as an array of pixel values where the vertical angle .phi.  corresponding to the angle with reference to a certain axis and the horizontal angle .theta.  corresponding to the angle of rotation around the axis are the coordinates.  The coordinate values (.theta., .phi.) are associated with the points on the spherical surface indicating all directions around the photographing location, and the all directions are mapped on the spherical image (omnidirectional image)); superimpose the second spherical image onto the first spherical image to generate a third spherical image ([see in Fig. 8]-in FIG. 8, the optical axes of the two lens optical systems are projected onto the two poles of the spherical surface and the overlapping area between the two images is projected near transform the third spherical image to a predetermined area image using a protective transformation based on a line of sight([see in Fig. 11 and 0076-0077]- FIG. 11 is a diagram illustrating the mapping of the partial-view images captured by fish-eye lenses on the spherical coordinate system in the image-combining process, according to the present embodiment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of SATOH to the modified system of Fadi an image processing system, an image generation apparatus, and an image generation method where the image generation apparatus and the image generation method includes determining whether or not to detect a joining position of a first image and a second image, and joining a first image and a second image at a prescribed position when the determining determines not to detect the joining position, to generate an image [SATOH; para 0007].
However, the combination of Fadi and SATOH don’t explicitly disclose obtain an equirectangular projection image; map the equirectangular projection image onto a sphere to generate a first spherical image;.
obtain an equirectangular projection image([see in Fig. 7 and para 0005]- generate an equirectangular projection image); map the equirectangular projection image onto a sphere to generate a first spherical image([para 0106]- the blended image is a rectangular image having an equirectangular projection, referred to as an equirectangular image.  An equirectangular image includes the image content of a sphere in a rectangular form where longitudinal and latitudinal points on a sphere are equally spaced on the equirectangular image; [see also para 0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Forutanpour to the modified system of Fadi and SATOH techniques for generating 360-degree image content by stitching together image content captured by two cameras, each camera having a fisheye lens [ Forutanpour; para 0004].
However, the combination of Fadi, SATOH and Forutanpour don’t exclusively disclose generate mask data using the predetermined location information, the mask data being configured to set a degree of transparence of a plurality of pixels in the second spherical image.
In an analogous art, Choi teaches generate mask data using the predetermined location information, the mask data being configured to set a degree of transparence of a plurality of pixels in the second spherical image([para 0076]- as each pixel of the video image 343 is processed by the rendering logic 430, the rendering logic 430 retrieves a value in the mask data 500 wherein the position of the value in the mask data (e.g., the position in a matrix) corresponds to the location of the pixel in the video image 343, and performs a substitution of the video image 343 for the 
Regarding claim 17, Fadi teaches obtain correction information to be used for correcting at least one of a brightness and a color of each one of the plurality of points in the second image, and generate the second spherical image using the second image that has been corrected with the correction information([see pg. 615; section- 2D projective mapping]- where the parameters θ1 and β1 are used to correct "varying photometric differences between the sensors", i.e. differences in brightness and color).
Regarding claim 18, Fadi teaches wherein the plurality of points in the predetermined location information obtained by the circuitry corresponds to a plurality of grids that are obtained by dividing the planar image into a plurality of grid areas([section: Featureless Registration]- where it is self-explanatory that the pixels of the foveal image are arranged in grids).
Claim 19 (Canceled).
Claim 21 (Canceled).
Regarding claim 22, SATOH teaches wherein the image processing apparatus is at least one of a smart phone, a tablet personal computer, a notebook computer, a  the image processing system. In a further alternative embodiment, the image processing 220 to 280 excluding the partial-view image acquisition process 210 may be implemented on one or more external image processing device such as a personal computer or server including the user terminal device 150 in a distributed manner).
Regarding claim 23, Fadi teaches a first image capturing device configured to capture a target object and surroundings of the target object to obtain the equirectangular projection image, and transmit the equirectangular projection image to the image processing apparatus; and a second image capturing device configured to capture the target object to obtain the planar image, and transmit the planar image to the image processing apparatus([see Fig. 2 and Section:2]- in fig. 2 The foveal image (left) and a (roughly) corresponding region in the panoramic image (right) of Fig. 1.(d)).
Regarding claim 24, SATOH teaches wherein the first image capturing device is a wide-angle camera configured to capture the target object to generate a spherical image as the equirectangular projection image (para 0005 and 0027]- an omnidirectional imaging system that uses a plurality of wide-angle  lenses such as fish-eye lenses and super-wide-angle lenses to capture an omnidirectional image).
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for system claim 25 have been met in apparatus claim 16.
Regarding claim 26, Fadi teaches wherein the first circuitry of the first image processing apparatus is further configured to display the third spherical image on a display, and the second circuitry of the second image processing apparatus is further  4(c), 5(b), 6(c) and 7 ]- Foveal pixels are fused with the warped panoramic image. This requires (i) an accurate fovea-to-panorama coordinate transform (registration) and a pixel combination rule (fusion), see also fig. 1(b-c, d)- two streams may then be fused and displayed to a remote human observer. Thus each event of interest initiates a three-stage cascade of visual processing).
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for method claim 25 have been met in apparatus claim 16.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Claim 30(canceled).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fadi in view of SATOH and further in view of Forutanpour and Choi as applied to claim 16 above and further in view of Hosoya Hidekazu et al. (JP 2008235989 ; Published 02 Oct 2008).

Regarding claim 31, the combination of Fadi, SATOH, Forutanpour and Choi don’t explicitly disclose wherein the circuitry is further configured to generate the mask data by setting the degree of transparency for each pixel in the partial sphere, so that the boundary bet\veen the first and second spherical images is unnoticeable.
Hosoya teaches wherein the circuitry is further configured to generate the mask data by setting the degree of transparency for each pixel in the partial sphere, so that the boundary between the first and second spherical images is unnoticeable([see in Section: Solution]-an image superimposition part 232 provides transparency information for each pixel for a self image on the side of a user A1 and the image at the spot (remote side) other than A1. At the time, by setting the transparency of each pixel indicated by transparency mask data capable of freely changing the transparency of each pixel as the transparency information of each pixel corresponding to the input image, the image superimposition part performs the translucency attaining processing of the different transparency for each pixel. When superimposing the images, the image superimposition part 232 superimposes the pixels of the plurality of images corresponding to the transparency information of the pixels at the same position of both. The superimposed image is displayed on a display 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hosoya to the modified system of Fadi, SATOH, Forutanpour and Choi an image processor capable of improving the visibility of images in which images at a plurality of spots are made translucent and superimposed, and an image processing method[ Hosoya; Problem To Be Solved section].




Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, wherein the circuitry is further configured to generate the mask data 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Kim et al., US 2018/0184121 A1, discloses Method for coding predictively based on predictions made from spherical-domain.
2.	YONAHA., US 2019/0378252 A1, discloses method capable of securely generating composite image in which an obstacle image is canceled out from plurality of images including the obstacle image.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD N HAQUE/           Primary Examiner, Art Unit 2487